Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 3, 2017 with respect to the consolidated financial statements and internal control over financial reporting of USA Truck, Inc. included in the Annual Report on Form 10-K for the year ended December 31, 2016, which are incorporated by reference in this Registration Statement. We consent to the incorporation by reference of the aforementioned reports in this Registration Statement. /s/ GRANT THORNTON LLP Tulsa, Oklahoma June 7, 2017
